Citation Nr: 0817416	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-35 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Nashville, Tennessee in which the 
RO granted service connection for PTSD and assigned a 
50 percent evaluation effective March 17, 2004.  The 
appellant, who had active service from February 1970 to 
October 1971, disagreed with the assigned evaluation and 
appealed the decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.

In light of the Board's grant this date, the issue of 
entitlement to a total disability rating based on individual 
unemployability is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant's PTSD has been manifested by depression; 
anxiety; anger; impaired impulse control; social isolation; 
sleep difficulties; suicidal thoughts; occasional homicidal 
thoughts; difficulties in adapting to stressful 
circumstances; severe impairment of the ability to establish 
and maintain effective relationships; and severe impairment 
in the ability to maintain employment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent 
for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1 - 
4.14, 4.125 - 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).  With respect to the appellant's claim 
of entitlement to an increased disability rating for his 
service-connected PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Prior to the initial adjudication of the appellant's original 
service connection claim, a letter dated in March 2004 fully 
satisfied the duty to notify provisions. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his PTSD claim.  The March 2004 letter informed 
the appellant that additional information or evidence was 
needed to support his service connection claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  In 
addition, the appellant was provided a second VCAA letter in 
December 2004 that informed him of what was necessary to 
substantiate his request for an increased rating for his now 
service-connected PTSD. See December 2004 letter; September 
2005 Statement of the Case; Supplemental Statements of the 
Case ("SSOC") dated in December 2006, June 2007 and October 
2007; Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].   

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded several VA examinations in connection with his PTSD 
claim. 38 C.F.R. § 3.159(c)(4).

The Board observes that the U.S. Court of Appeals for 
Veterans Claims (the "Court") recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated." Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the appellant's 
service connection PTSD claim was granted and a disability 
rating and effective date were assigned in the August 2004 
rating decision on appeal.  Thus, VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged. See Sutton v. Nicholson, 
20 Vet. App. 419 (2006).  Accordingly, the Board concludes 
that any error in failing to provide adequate pre-
adjudicative notice under 38 U.S.C.A. § 5103(a) in regards to 
this claim was harmless.  Therefore, since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Lastly, the Board observes that prior to certification of the 
appellant's appeal, the RO provided the appellant with notice 
of the Dingess/Hartman v. Nicholson case that included an 
explanation of disability ratings and effective dates. 
December 2006 letter attached to SSOC; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that reasonable doubt requires that the 
appellant's disability rating be increased to 70 percent, any 
questions as to the appropriate effective date related to 
this disability will be addressed by the RO in effectuating 
the award. 



B.  Initial rating for service-connected PTSD 

The appellant has been assigned a 50 percent disability 
rating for his PTSD under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  He contends that his 
PTSD is more disabling than currently evaluated and has 
appealed for an increased rating. See statements dated in 
December 2004 and October 2005; March 2008 BVA hearing 
transcript.  As will be discussed in more detail below, the 
Board finds that the evidence of record is in relative 
equipoise as to whether the appellant is entitled to an 
increased rating for his PTSD; and as such, reasonable doubt 
requires that the appeal be granted. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

At the outset, the Board notes that the appellant was 
initially diagnosed with major depressive disorder 
independently of his chronic PTSD during an April 2004 VA 
examination. April 2004 VA examination report, p. 11; see 
also July 2005 VA medical records.  While the examiner 
attempted to differentiate some of the symptomatology between 
the appellant's disorders, he noted (1) that it was his 
professional opinion that the appellant's PTSD accounted for 
the majority of the appellant's social and occupational 
dysfunction and (2) he did not attempt to divide the 
appellant's GAF score pursuant to the instructions of the 
American Psychiatric Association. Id.  Notably, in subsequent 
VA examinations, the appellant's depressive disorder was 
considered as part of the appellant's PTSD symptomatology, 
such that no diagnosis of a separate disorder was made. 
September 2006 VA examination report, p. 6; August 2007 VA 
examination report, p. 8.  Based upon this record, the Board 
finds it most appropriate to consider the appellant's overall 
psychiatric impairment in evaluating this claim. See 
Mittleider v. West, 11 Vet. App. 181 (1998) (observing that 
when it is not possible to separate the effects of a service-
connected condition and a non-service-connected condition, 
the provisions of 38 C.F.R. § 3.102 mandate that reasonable 
doubt on any issue was to be resolved in the veteran's favor, 
and that all signs and symptoms be attributed to the service-
connected condition).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and-long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id. 

Finally, a 100 percent disability rating is warranted upon a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning ("GAF") scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240 (1995); see 
also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders. See 
Massey v. Brown, 
7 Vet. App. 204 (1994).  

In this case, the appellant has been assigned GAF scores 
ranging from 65 to (potentially) 20. See April 2004 VA 
examination report (appellant assigned GAF scores of 41 and 
45); November 2004 VA medical records (appellant assigned GAF 
scores of "20-30," 35, 45 and 65); December 2004 VA medical 
records (appellant assigned a GAF score of 45); July 2005 VA 
medical records (appellant assigned a GAF score of 45); 
September 2005 VA medical records (appellant assigned a GAF 
score of 45); September 2006 VA examination report (appellant 
assigned a GAF score of 48); October 2006 VA medical records 
(appellant assigned a GAF score of 50); January 2007 VA 
medical records (appellant assigned a GAF score of 50); March 
2007 VA medical records (appellant assigned a GAF score of 
45); and August 2007 VA examination report (appellant 
assigned a GAF score of 48). 

Typically, GAF scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood or mild insomnia) or some 
difficulty in social or occupational functioning but 
generally finds the person to be functioning pretty well and 
having some meaningful interpersonal relationships.  Scores 
ranging from 60 to 51 reflect moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social and occupational functioning 
(e.g., friends, conflicts with peers or co-workers).  Scores 
ranging from 50 to 41 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep job).  Scores ranging from 40 to 31 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
Lastly, scores ranging from 30 to 21 are indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).

The issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 50 percent.  The 
appellant asserts that he should be granted an increased 
rating of at least 70 percent due to PTSD symptoms that 
include (among other things): severe depression, anxiety, 
panic attacks, anger problems, problems with impulse control, 
memory problems, flashbacks and sleep difficulties. See March 
2008 BVA hearing transcript.  In addition, the appellant 
reports experiencing extreme difficulty in his social and 
occupational relationships as a result of his service-
connected disorder. See appellant's statements of record.  As 
noted above, a 70 percent disability rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  In this case, the Board finds that the 
evidence supports an increased rating of 70 percent.  

Specifically, the evidence reveals that the appellant has 
generally experienced passive suicidal and homicidal ideation 
in the past, without intent or plan. December 2005 VA medical 
records; September 2006 VA examination report, p. 4.  
However, this evidence also reveals that the appellant was 
hospitalized in November 2004 with recurrent major depression 
with recent suicidal ideation and PTSD (November 2004 VA 
medical records) and that he reported having at least one 
suicidal gesture in 2006. September 2006 VA examination 
report, p. 2.

The evidence also reveals that the appellant experiences 
recurrent major depression and anxiety. Id., p. 5.  While the 
appellant's affect has generally been found to be 
appropriate, his mood has consistently been described as 
anxious and depressed. August 2007 PTSD examination report, 
p. 5.  While the appellant's medical records do not document 
reports of panic attacks, the appellant testified during his 
March 2008 BVA hearing that he experiences such attacks when 
he has to deal with anything stressful. March 2008 BVA 
hearing, pgs. 8-9; see also August 2007 general VA 
examination report, p. 7.  The appellant's PTSD and 
depression also appear to have an influence at times on the 
appellant's ability to care for his personal appearance and 
hygiene (Id., p. 10), although the Board observes that 
several VA treatment records indicate that the appellant has 
been found to be adequately groomed and appropriately 
dressed. See September 2005 and October 2006 VA medical 
records; September 2006 VA examination report, p. 4 (the 
appellant has consistently been noted to be alert and 
oriented; with good-to-fair hygiene and grooming). In 
addition, while the Board observes that the appellant has not 
been found to experience memory loss, he has reported 
problems with his concentration as a result of his PTSD. 

Additional evidence in the claims file reveals that the 
appellant reports experiencing nightmares and daytime 
intrusive thoughts. September 2005, October 2006,  January 
2007 and March 2007 VA medical records.  During his September 
2006 VA examination, the appellant also complained of 
nervousness, problems with sleeping and flashbacks. September 
2006 VA examination report, p. 1.  January 2007 VA medical 
records reveal complaints of insomnia, depression, feelings 
of hopelessness and frustration, irritability, anger 
outbursts and flashbacks. January 2007 VA medical records.  A 
mental status examination at that time indicated that the 
appellant's insight and judgment were found only to be fair. 
Id.; see also September 2005 and March 2007 VA medical 
records.  Other records reveal that the appellant's speech 
has been described at times as "impoverished" with 
"fatigued" psychomotor activity. August 2007 PTSD  
examination report, p. 4.

In addition to the foregoing, the evidence indicates that the 
appellant appears to experience poor emotional and behavioral 
control as a result of his PSD, to include a lack of anger 
management and impulse control. September 2006 VA examination 
report, p. 5.  These anger-control problems appear to be 
reflective of the appellant's past and present difficulties 
in adapting to stressful circumstances and also indicate a 
significant impairment of the ability to establish and 
maintain effective relationships.  In this regard, the 
appellant's wife has reported the appellant experiences 
frequent anger outbursts, irritability and difficulty getting 
along with other people. March 2007 VA medical records.  When 
angry, the appellant has been noted to destroy inanimate 
objects rather than committing violence against others. 
September 2006 VA examination report, p. 4.  The appellant 
has reported that he essentially does not socialize with 
others; that he is always on guard around other people; and 
that he would prefer not to leave his house. Id., p. 2.  He 
has also stated that he no longer enjoys activities he used 
to engage in. Id., p. 3; see also August 2007 PTSD 
examination report, p. 4 (the appellant was noted to be 
socially isolated without any true activities or leisure 
pursuits).  The appellant's desire to isolate himself has 
affected his relationships to the extent that he reports not 
seeing family or friends and that he does not accompany his 
wife on outings. September 2006 VA examination report, p. 3.   

In terms of the appellant's family, the evidence shows that 
the appellant has been married to his current spouse for 
approximately 23 years but that their relationship is 
strained because of his PTSD.  In addition, the appellant has 
four adult children with whom he reports a distant 
relationship as his conversations with them inevitably result 
in arguments. Id., p. 4; August 2007 PTSD examination report, 
p. 3.  In terms of the appellant's employment, the Board 
observes that the appellant worked for the same employer for 
30 years prior to his retirement. April 2007 peripheral 
nerves examination report, p. 1.  However, the appellant 
reports that he retired early because of the severity of 
symptoms associated with his PTSD. July 2007 statement.  
Specifically, he stated that he could no longer get along 
with his bosses and coworkers; and was frequently arguing 
with them. September 2006 VA examination report, p. 3.  At 
least one VA examiner appears to opine that the appellant's 
early retirement was in fact due to his depression and PTSD. 
See August 2007 general VA examination report, p. 19.  
Another VA examiner essentially found that the appellant's 
PTSD (1) impaired his ability to interact appropriately with 
his family, (2) impaired his ability to obtain meaningful 
friendships with others, and (3) impaired his ability to 
interact with others to the extent that it has impacted his 
ability to gain a job or to participate in gainful 
employment. September 2006 VA examination report, p. 5.  

In light of the above-referenced evidence, the Board finds 
that an increased rating of 70 percent is warranted in this 
case.  In making this decision, the Board acknowledges that 
the appellant does not meet some of the sample rating 
criteria listed for a 70 percent rating in Diagnostic Code 
9411.  However, such is not necessary for an increased rating 
to be granted.  While it is clear that the record on appeal 
is devoid of medical evidence indicating that the appellant 
(1) experiences obsessional rituals that interfere with 
routine activities, (2) has exhibited intermittently 
illogical, obscure, or irrelevant speech or (3) that he 
experiences spatial disorientation, the Board finds that an 
assigned rating of 70 percent is most consistent with the 
appellant's overall symptomatology, particularly in light of 
VA medical findings indicating that the appellant's 
psychosocial and occupational functioning has been described 
as poor (Id., p. 4) and that the appellant experiences severe 
impairment from an occupational and social standpoint as a 
result of his PTSD. Id., p. 6.  The Board is also confident 
that a 70 percent disability rating is appropriate in light 
of the fact that the majority of the appellant's GAF scores 
range between 41 to 50, scores indicative of serious 
psychological symptoms.  

Thus, the Board must next address the question of whether the 
appellant is entitled to a disability rating in excess of 70 
percent.  After reviewing all evidence of record, the Board 
is of the opinion that the schedular criteria for a 100 
percent disability rating have not been met as the 
appellant's overall symptomatology does not illustrate that 
he experiences total occupational and social impairment.  In 
this regard, the Board observes that although the appellant 
experiences severe occupational and social impairment, his 
records reveal him to be alert and oriented, friendly and 
cooperative. March 2007 VA medical records.  His thought 
processes and thought content have been found to be 
unremarkable, coherent and goal-directed (September 2005, 
January 2007 and March 2007 VA medical records; August 2007 
PTSD examination report, p. 5); and his speech has generally 
been reported as being at regular rate, rhythm and volume. 
September 2005, December 2005, January 2007 and March 2007 VA 
medical records.  The appellant has generally denied 
experiencing delusions and hallucinations; and has indicated 
that he understands the outcome of his behavior in terms of 
his judgment. Id.  The appellant has been found not to have 
psychomotor retardation or agitation (March 2007 VA medical 
records) nor has he exhibited signs of psychosis. July 2005 
VA medical records; September 2006 VA examination report, p. 
5.  In March 2007, the appellant denied experiencing 
vegetative symptoms of major depression, recurrent thoughts 
of death or psychotic symptomatology. March 2007 VA medical 
records; see also October 2006 and January 2007 VA medical 
records (the appellant denied experiencing suicidal or 
homicidal ideation).   

While the appellant's impulse control has been described as 
fair (August 2007 PTSD examination report, p. 6), he has been 
able to control his impulses to the extent that he does not 
become violent with others when angry. September 2006 VA 
examination report, p. 4.  He has reported to his VA medical 
providers that he has not felt that he is a danger to himself 
or others; and his wife has indicated that she does not feel 
that she is in danger when the appellant becomes angry. Id., 
p. 5.  In terms of the appellant's relationship with his 
spouse of approximately 23 years, the Board observes that 
even though this relationship is strained because of the 
appellant's PTSD, they remain married and there is no 
indication in the record that their marriage is in danger of 
ending due to the appellant's PTSD. August 2007 VA 
examination report, p. 3; March 2008 BVA hearing transcript.  
Although the appellant's relationship with his children is 
also obviously strained, it is significant that these 
relationships do exist. Id.; September 2006 VA examination 
report.

In addition to the foregoing, the Board observes that while 
there is evidence that the appellant has reported being 
neglectful at times of his personal appearance and hygiene 
(March 2008 BVA hearing transcript), there is no 
documentation in the record indicating that these instances 
rise to a level indicative of the appellant's intermittent 
inability to perform activities of daily living. See 
September 2005 VA medical records; September 2006 VA 
examination report, p. 4.  The appellant has been found not 
to have any cognitive defects or perceptual disturbances 
(October 2006 VA medical records); nor is there any 
indication in the medical evidence of record that the 
appellant has the type of memory loss for which a 100 percent 
schedular evaluation would be warranted.  He has also not 
exhibited paranoid ideation or ritualistic behavior. 
September 2006 VA examination report, p. 5.  

Lastly, while the appellant's September 2006 VA examiner 
opined that the appellant has been unable to obtain 
employment since his retirement in 2002 because of his PTSD 
symptoms of anxiety, depression and irritability (September 
2006 VA examination report, p. 6), his August 2007 VA 
examiner opined that his PTSD did not result in such 
impairment.  In addition, even though the August 2007 VA 
examiner found the appellant's PTSD to be severe in terms of 
the appellant's difficulty interacting with other people, to 
include participating in recreational activities (August 2007 
PTSD examination report, p. 6), the examiner responded with 
the answer "no" when asked whether the appellant 
experienced total occupational and social impairment as a 
result of his PTSD. Id., p. 9.               

Thus, after reviewing the totality of the evidence referenced 
above, the Board agrees with the August 2007 VA examiner's 
opinion that although the appellant's PTSD results in severe 
impairment in social and occupational functioning, this 
impairment does not currently rise to the level of total 
occupational and social impairment.  The Board finds that the 
appellant's GAF scores of record support this conclusion in 
that the majority (and most recent) scores are indicative of 
generally serious psychological symptoms.  As such, the Board 
finds that a 100 percent schedular evaluation is not 
warranted in this case at this time.  Nonetheless, should the 
appellant's disability picture change in the future, the 
appellant may submit additional evidence which may qualify 
him for the assignment of a higher schedular rating. See 38 
C.F.R. § 4.1.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board concludes that there is no evidence 
indicating that the appellant has experienced frequent 
periods of hospitalization as a result of his PTSD.  While 
there is evidence in this case that the appellant's PTSD 
severely impairs his ability to work, such impairment is 
already contemplated by the applicable schedular criteria and 
has been weighed heavily in the granting of the appellant's 
70 percent rating. See Van Hoose v. Brown, 4 Vet. App. 361 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Thus, the Board finds that the appellant's service-connected 
PTSD does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation of 70 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


